Case 3:21-cv-00058 Document 1-2 Filed 01/15/21 Page 1 of 13 Page ID #6                    ***EFILED***
                                                                          Case Number 2020L 001625
                                                                             Date: 11/18/2020 4:33 PM
                                                                                        Mark Von Nida
                                                                                 Clerk of Circuit Court
                                                       Third Judicial Circuit, Madison County Illinois




                                                           2020L 001625




                                                   EXHIBIT
                                                       1
Case 3:21-cv-00058 Document 1-2 Filed 01/15/21 Page 2 of 13 Page ID #7
Case 3:21-cv-00058 Document 1-2 Filed 01/15/21 Page 3 of 13 Page ID #8
Case 3:21-cv-00058 Document 1-2 Filed 01/15/21 Page 4 of 13 Page ID #9
Case 3:21-cv-00058 Document 1-2 Filed 01/15/21 Page 5 of 13 Page ID #10
Case 3:21-cv-00058 Document 1-2 Filed 01/15/21 Page 6 of 13 Page ID #11
Case 3:21-cv-00058 Document 1-2 Filed 01/15/21 Page 7 of 13 Page ID #12
Case 3:21-cv-00058 Document 1-2 Filed 01/15/21 Page 8 of 13 Page ID #13
Case 3:21-cv-00058 Document 1-2 Filed 01/15/21 Page 9 of 13 Page ID #14
Case 3:21-cv-00058 Document 1-2 Filed 01/15/21 Page 10 of 13 Page ID #15
Case 3:21-cv-00058 Document 1-2 Filed 01/15/21 Page 11 of 13 Page ID #16
Case 3:21-cv-00058 Document 1-2 Filed 01/15/21 Page 12 of 13 Page ID #17
Case 3:21-cv-00058 Document 1-2 Filed 01/15/21 Page 13 of 13 Page ID #18
